     Case 1:20-cv-00410-RDM Document 13-6 Filed 03/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

STEVEN E. SHAW,                                     )
                                                    )
                    Plaintiff,                      )
                                                    )       Civil Action No. 20-410 (RDM)
v.                                                  )
                                                    )
                                                    )
THE HONORABLE THOMAS MODLY, et al.                  )
                                                    )
                    Defendants.                     )
                                                    )


              PLAINTIFF’S NOTICE OF FILING EXHIBIT UNDER SEAL

     Plaintiff has moved to file Plaintiff’s Exhibit 6 under seal.
